         Case 1:18-cv-01803-TNM Document 16 Filed 02/06/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                        )
 NATIONAL STUDENT LEGAL DEFENSE         )
 NETWORK,                               )
                                        )
                             Plaintiff, )
                                        )
                                        )
 v.                                     )                  Case No. 18-cv-1803 (TNM)
                                        )
 U.S. DEPARTMENT OF EDUCATION,          )
                                        )
                            Defendant. )
                                        )

                                   JOINT STATUS REPORT

       Plaintiff National Student Legal Defense Network (“NSLDN”) and Defendant United

States Department of Education (“DoE”), by and through undersigned counsel, respectfully

provide the following status report pursuant to this Court’s November 15, 2018, Minute Order:

   1. On January 31, 2019, DoE made its final production of records responsive to Plaintiff’s

FOIA request.

   2. Plaintiff has requested that DoE provide a draft Vaughn index justifying DoE’s redactions

under claim of FOIA Exemption 5. DoE has agreed to provide a draft Vaughn index by March 20,

2019. The parties will then confer in an effort to resolve or narrow remaining issues in this action.

   3. The parties propose to file a further Joint Status Report with the Court on or before April

2, 2019, updating the Court on the status of the parties’ negotiations or informing the Court if

summary judgment briefing will be necessary to resolve remaining issues in the case.

Dated: February 6, 2019                       Respectfully Submitted,

                                              /s/ Daniel A. McGrath
                                              Daniel A. McGrath
                                              D.C. Bar No. 1531723
Case 1:18-cv-01803-TNM Document 16 Filed 02/06/19 Page 2 of 2



                           AMERICAN OVERSIGHT
                           1030 15th Street NW, B255
                           Washington, DC 20005
                            (202) 897-4213
                           daniel.mcgrath@americanoversight.org

                           JESSIE K. LIU
                           UNITED STATES ATTORNEY
                           D.C. BAR NUMBER
                           472845

                           DANIEL F. VAN HORN,
                           D.C. Bar No. 924092
                           Chief, Civil Division

                           /s/ Rhonda L. Campbell
                           RHONDA L. CAMPBELL,
                           D.C. Bar No. 462402
                           Assistant United States Attorney
                           Civil Division
                           555 4th Street, NW
                           Washington, DC 20530
                           (202) 252-2559
                           Rhonda.campbell@usdoj.gov

                           Counsel for the United States




                              2
